PER CURIAM
In this ballot title review proceeding, petitioner challenges each aspect of the Attorney General’s certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 66 (2002). We review the Attorney General’s certified ballot title to determine whether it substantially complies with the requirements of ORS 250.035(2)(a) to (d). See- ORS 250.085(5) (setting out standard of review).
We considered each of petitioner’s arguments and find none to be well taken. Accordingly, we certify to the Secretary of State the following ballot title for the proposed measure:
AMENDS CONSTITUTION: REQUIRES INITIATIVE PROPONENTS, BEFORE OBTAINING UNBIASED BALLOT TITLE, TO SUBMIT 50% OF NECESSARY VOTER SIGNATURES
RESULT OF ‘YES” VOTE: ‘Yes” vote requires proponents of initiative measures, before obtaining unbiased ballot title, to submit 50% of voter signatures necessary to get measure on ballot.
RESULT OF “NO” VOTE: “No” vote rejects constitutional requirement that, before obtaining unbiased ballot title, initiative proponents must submit 50% of voter signatures necessary for placement on ballot.
SUMMARY: Amends constitution. Current statutes require proponents of statewide initiative measures to obtain a ballot title, before circulating petition to gather voter signatures necessary to get the measure on the ballot. Currently, process to obtain impartial ballot title, including drafting and revision by Attorney General and potential Supreme Court review, commences when initiative proponent submits to Secretary of State document signed by 25 persons qualified to vote. Measure requires that before ballot title process can begin, proponents of initiative measures must submit to Secretary of State for verification 50% of the voter signatures necessary to get measure on ballot. Measure places in constitution requirement that ballot title be unbiased. Provides that legislature shall prescribe form *613for ballot titles and procedures for drafting and appealing them.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(10).